DETAILED ACTION
Summary
The response filed December 28, 2020 is considered herein.
Claims 1, 3, 16, 18, 21 and 23 have been amended.
Claims 2, 17 and 22 have been cancelled.
Claims 1, 3-16, 18-21 and 23-25 are pending, with claims 6-15 being withdrawn to the non-elected groups.
Claims 1, 3-5, 16, 18-21 and 23-25 are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 16, 18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SNAITH et al (WO 2017/037448, wherein the 371 national stage filing US PG PUB 2018/0290897 is cited herein), in view of MOSCONI et al (Mosconi, Edoardo, et al. “Electronic and Optical Properties of Mixed Sn–Pb Organohalide Perovskites: a First Principles Investigation.” Journal of Materials Chemistry A, vol. 3, no. 17, 2015, pp. 9208–9215., doi:10.1039/c4ta06230b.).
Regarding claims 1, 16, and 21, SNAITH et al teaches a halide double perovskite of the claimed composition in the abstract and paragraph 7, with alloyed materials (meaning the use of multiple metals together) on the same site therein.  SNAITH et al shows the use of at least one monocation and at least one trication to fulfill 2 total atom sites in the composition at varying proportions, as detailed in the table below.  Formula 72 can be interpreted to utilize multiple trications and multiple monocations.  The dopant is interpreted to be one of a plurality of the trications or monocations, rendering the total of the plurality of the monocations or trications to be 1 atomic site (as the dopant fulfills the portion of the plurality not occupied by the other I or BIII component alloys with the like dopant of similar charge, as in the 1st example, BIII and the dopant of BIII alloy and same with the BI composition of the 2nd example.

Instant Application Composition Component
SNAITH et al composition component (formula I, paragraph 72, an example)
SNAITH et al composition component (formula I, paragraph 72, a second example)
A2
A2
A2
B(1-a)
BI
a=0, subscript of SNAITH = 1
BI
A subscript value of 0-1
B’(1-b)
BIII
A subscript value of 0-1
BIII
b=0, subscript of 
SNAITH = 1
Dx
An additional BIII component
A subscript value of the difference between 1 and the value of BIII
An additional BI component
A subscript value of the difference between 1 and the value of BI
X6
X6
X6


Since the dopant and cation of a similar oxidation level will share the same B site location, the total of the two component’s subscripts would necessarily be one, as required by the instant claim.  Moreover, MOSCONI et al teaches the mixing of metal materials in a same B site, as would be the case in the use of multiple metals of either the BI or BIII site of the above combination of SNAITH et al, is well known to manipulate the bandgap of the perovskite material.  It would have been obvious to one of ordinary skill to utilize a manipulate a portion of the BI or BIII site with using multiple metals in either site, to change the bandgap of the 

Regarding claims 3, 18 and 23, SNAITH et al teaches the use of materials such as Bi, Sb, Fe, Au and many other metals and metalloids as the monocation or trications of the formulas in paragraph 68, which read on the dopant components of the instant claims.
Claims 4, 5, 19, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SNAITH et al and MOSCONI et al, in view of HOEFLER et al (Hoefler, Sebastian F., et al. “Progress on Lead-Free Metal Halide Perovskites for Photovoltaic Applications: a Review.” Monatshefte Für Chemie - Chemical Monthly, vol. 148, no. 5, 8 Mar. 2017, pp. 795–826., doi:10.1007/s00706-017-1933-9.)
Regarding claims 4, 19, and 24, SNAITH et al teaches the use of methyl ammonium or MA as the A-site component in paragraph 63 as well as Br as the known halide in paragraph 70.  SNAITH et al further discloses the use of Ag as a known monocation (paragraph 67) and Bi as a known trication (paragraph 68) which can occupy the BI and BIII sites respectively.  SNAITH et al further makes clear, in the construction of the composition, a singular or plurality of monocations and trications may be utilized at the B-site to occupy 2 total B-site atoms in the composition (just as is MOSCONI et al), via the disclosure of the formulas cited above and paragraphs 71 and 72, as discussed above in the interpretation of SNAITH et al.  

Modified SNAITH et al is silent to the express composition and the use of Tl within the composition as a monocation or trication.



At the time of filing, it would have been obvious to utilize the Tl and Ag materials of HOEFLER et al as the B-site monocation or trications of modified SNAITH et al to manipulate the band gap.  The use of different B-site atoms, monocation or trication, in any proportion therein would be well within the capability of one in the art.  For example, herein, SNAITH et al discloses MA2BIBIIIBr6, wherein the BI component includes at least Ag and the BIII component includes at least Bi.  The Tl component of can be either a monocation or trication based on the disclosure of HOEFLER et al.  If utilized as a monocation, the Ag and Tl components will share the single atomic site (totaling 1) of the monocations and Bi will comprise the single atomic site of the trications.  For this reason, it would have been obvious to utilize a subscript (a of the instant application) for Tl greater than 0 and less than 1, wherein the remainder would be composed of Ag (wherein b=0, rendering a=x).  For this reason, it would be well within the ability of one of ordinary skill to utilize the components of modified SNAITH et al in the desired proportions such that x=.2, based on the above disclosure.

Regarding claims 5, 20, and 25, SNAITH et al teaches the use of cesium, or Cs as the A-site component in paragraph 66 as well as Br as the known halide in paragraph 70.  SNAITH et al further discloses the use of Ag as a known monocation (paragraph 67) and Bi as a known trication (paragraph 68) which can occupy the BI and BIII sites respectively.  SNAITH et al further makes clear, in the construction of the composition, a singular or plurality of monocations and 

Modified SNAITH et al is silent to the express composition and the use of Tl within the composition as a monocation of trication.

HOEFLER et al teaches metal halide perovskites and their materials of use therein, as disclosed in the abstract.  Paragraph 798 discloses the use of thallium or Tl and silver or Ag as B-site components for the perovskite.  Pages 810 and 811 details the use of Tl and Ag as monocation and trications within perovskites to manipulate the band gap.

At the time of filing, it would have been obvious to utilize the Tl and Ag materials of HOEFLER et al as the B-site monocation or trications of modified SNAITH et al to manipulate the band gap.  The use of different B-site atoms, monocation or trication, in any proportion therein would be well within the capability of one in the art.  For example, herein, SNAITH et al discloses Cs2BIBIIIBr6, wherein the BI component includes at least Ag and the BIII component includes at least Bi.  The Tl component of can be either a monocation or trication based on the disclosure of HOEFLER et al.  If utilized as a monocation, the Ag and Tl components will share the single atomic site (totaling 1) of the monocations and Bi will comprise the single atomic site of the trications.  For this reason, it would have been obvious to utilize a subscript (a of the instant application) for Tl greater than 0 and less than 1, wherein the remainder would be composed of Ag (wherein b=0, rendering a=x).  For this reason, it would be well within the ability of one of .
Response to Arguments
The declaration under 37 CFR 1.132 filed December 28, 2020 is sufficient to overcome the rejection of claims 1-5 and 16-25 based upon 35 USC 112(b).  The response as to how the vacancy can still fulfill the claim is interpreted by the examiner to sufficiently explain how the constituents will behave together.
The declaration under 37 CFR 1.132 filed December 28, 2020 is insufficient to overcome the rejection of claims 1-5 and 16-25 (or now pending 1, 3-5, 16, 18-21 and 23-25) based upon 35 USC 102(a) or (b) as set forth in the last Office action because:  
The declaration responds to the art pertaining to the grounds of rejection starting at the bottom of page 2.
The author of the declaration simply states on page 3 that “The term “one or more” does not teach B site alloying in double perovskites” and further details how using a mixture of B site materials “can lead to a host of new lattices that are not double perovskites”.
While the examiner understands the applicant’s intent to differentiate their compositions from the prior art and may intend the claim to be restricted to only particular combinations, the claim as written does not require the specific combinations detailed herein.  The specification as written does not provide any definition or requirement as to what “alloying” entails other than the claimed formula.  Moreover, the claim does not require “site alloying” but rather alloying, wherein alloying is herein interpreted to read on a mixture of 
The argument that the new composition when using a mixture of metals “can” lead to new lattices, does not persuasively argue that the metals will make a new arrangement.  Moreover, the compositions would still be fulfilled by the broad composition of the claim as written, which from this argument could render the same doubt of success.
The applicant shows a pair of compositions on page 3 of the declaration in the first paragraph of the page.  The 1st is an applicant selected composition, which fulfills the formula of SNAITH et al, and the 2nd is from the application, wherein the 1st is explained by the applicant to not be a double perovskite while the second is.  It is further explained that alloying in “the substitution site must be specified such that the resulting material is still a double perovskite (instead of a new lattice with a different electronic structure)” and that the instant application’s composition “further identifies the location of the dopant”.  
Firstly, the first composition detailed by the applicant has been “more appropriately formulated” to no longer be written as a double halide, while the second has not, yet both fulfill the claimed composition as written when the subscripts are left as portions of a whole.  It is unclear if the applicant is saying the first composition will lead to a new lattice or is no longer a double perovskite.  Moreover, the composition of SNAITH represents far more compositions than just that reproduced as the first example, which also fulfill the same requirements as the instant application’s composition.  Applicant’s 
Furthermore, it is unclear how the site which is substituted is not made clear in first formula as it shows the alloying of the B’ site of the instant application.
The applicant cites paragraphs 68 and 70 as identifying the location of the dopant.
This citation details the use of a dopant in the B’ and B site, just as the use of multiple metals of BI or BIII of SNAITH et al also teaches the location of the dopant or 3rd element of the material. 
The applicant states SNAITH et al lists a large number of compositions while none have a double perovskite with alloyed B sites.
The examiner disagrees with this premise that SNAITH et al does not teach anything other than the examples disclosed.  If this were the case, the instant application would only be thought to have taught two compositions (those of claims 4, 5, 19, 20, 24 and 25) while claiming the broad composition of claims 1, 16 and 21.  SNAITH et al states the B sites may each utilize “one or more” monocations or trications at each site.  As is known in MOSCONI et al, the use of multiple cations in a single site is known to manipulate the bandgap, rendering obvious to use of multiple B or B’ site components to render an alloyed double perovskite.  This disclosure of multiple cations in a site of SNAITH et al, as shown in MOSCONI et al, would obviously motivate one of ordinary skill to manipulate the known components to render a desired bandgap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
SAVORY et al (Savory, Christopher N, et al. “Can Pb-Free Halide Double Perovskites Support High-Efficiency Solar Cells?” ACS Energy Letters, vol. 1, 12 Oct. 2016, pp. 949–955.) details the use of multiple cations in a halide double perovskite in the B site with the manipulation of these components to tune the bandgap of the perovskite.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        04/10/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        04/19/2021